By the Court:
The witness having qualified as an expert chemist experienced in the analysis of food products, might testify to the resemblance of the article sold to that whose sale the statute prohibits. The question for the determination of the jury was whether the accused had sold oleomargarine containing coloring matter, which is forbidden by Section 4200-16, Revised Statutes. It is true that the affidavit not only charged the act which this section prohibits, but it unnecessarily embraced the terms of section 4200-19 by which oleomargarine is defined. *53But this did not disqualify the witness to testify to that with respect to which he was especially informed, and which directly tended to show the commission of the forbidden act.

Exception sustained.

Burket, C. J., Davis, Shauck, Price and Crew, JJ., concur.